DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1 and 3-5, drawn to a liquid chromatograph.
Group II, claims 6-8, drawn to a dissolution test system.

Inventions I and II lack unity of invention because even though the inventions of these groups require the technical features of an analysis channel through which a mobile phase flows; an autosampler configured to inject a sample solution into the analysis channel; an analysis column separating individual components in the sample solution injected into the analysis channel by the autosampler; and a detector detecting the components separated by the analysis column, these technical features are not special technical features as they do not make a contribution over the prior art in view of JP 2006-118985 by Okiyuki (“Okiyuki”).  Okiyuki discloses an analysis channel (see Fig. 3) through which a mobile phase flows; an autosampler (2) configured to inject a sample solution into the analysis channel; an analysis column (24) separating individual components in the sample solution injected into the analysis channel by the autosampler; and a detector (25) detecting the components separated by the analysis column

During a telephone conversation with Mark Saralino on 11/17/2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1 and 3-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

This application is in condition for allowance except for the presence of claims 6-8 directed to an invention non-elected without traverse.  Accordingly, claims 6-8 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Saralino on 11/24/2021.

The application has been amended as follows: 

	IN THE CLAIMS

1.  (Currently Amended) A liquid chromatograph comprising:
an analysis channel through which a mobile phase flows;

an analysis column separating individual components in the sample solution injected into the analysis channel by the autosampler;
a detector detecting the components separated by the analysis column; and
a controller configured to control operation of at least the autosampler,
wherein the autosampler comprises a flow vial, a sampling needle and an injection port, the flow vial storing a sample solution therein, the sampling needle collecting a sample solution by sucking from the flow vial, the injection port injecting the sample solution from the sampling needle into the analysis channel,
the controller has an immediate analyzing execution part that is configured to cause the autosampler to execute an immediate analyzing operation [[for]] of sucking a sample solution in the flow vial with the sampling needle and directly injecting the sample solution into the injection port when the sample solution is supplied to the flow vial,
the autosampler further includes a collection container for collecting a sample solution collected from the flow vial by the sampling needle 
the controller further includes a collecting operation execution part and a collected sample analyzing execution part, the collecting operation execution part is configured to cause the autosampler to execute a collecting operation [[for]] of sucking a sample solution in the flow vial with the sampling needle and discharging the sample solution from the sampling needle into the collection container when the sample solution is supplied to the flow vial, the collected sample analyzing execution part is configured a collected sample analyzing operation [[for]] of sucking the sample solution collected in the collection container with the sampling needle and injecting the sample solution into the injection port.

Claim 1 was amended to clarify the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record and the examiner’s knowledge does not disclose or suggest a controller that has an immediate analyzing execution part that is configured to cause an autosampler to execute an immediate analyzing operation of sucking a sample solution in a flow vial with a sampling needle and directly injecting the sample solution into an injection port when the sample solution is supplied to the flow vial, the controller further includes a collecting operation execution part and a collected sample analyzing execution part, the collecting operation execution part is configured to cause the autosampler to execute a collecting operation of sucking a sample solution in the flow vial with the sampling needle and discharging the sample solution from the sampling needle into a collection container when the sample solution is supplied to the flow vial, the collected sample analyzing execution part is configured to cause the autosampler to execute a collected sample analyzing operation  of sucking the sample solution collected in the collection container with the sampling needle and injecting the sample solution into the injection port.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2017/0168027 is cited for all that it discloses including an autosampler.
U.S. Patent 9,953,822 is cited for all that it discloses including an autosampler.
U.S. Patent 9,953,822 is cited for all that it discloses including a system for sending samples to an analysis device or a mixing container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853